Citation Nr: 1538836	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for thyroid cancer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of this matter is with the RO in Atlanta, Georgia.

In May 2015, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In May 2015 and in July 2015, the Veteran submitted additional medical opinion evidence along with waivers of initial RO consideration.  

The issue of entitlement to service connection for prostate cancer has been raised by the record in a July 2015 Claim for VA Benefits, VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam and exposure to herbicides is presumed.

2.  The only medical opinion evidence of record relates the Veteran's thyroid cancer to his inservice herbicide exposure and there is no contrary medical opinion evidence of record.



CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for thyroid cancer have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has thyroid cancer as a result of his exposure to herbicides during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran's service separation form shows that his military occupational specialty was combat engineer.  His service personnel records show that he served in the Republic of Vietnam from January 1967 to January 1968.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides for all Veterans who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116(f)  (West 2014); 38 C.F.R. § 3.307(a)(6)(iii)  (2015). 

VA medical records show that the Veteran was diagnosed with papillary thyroid cancer in 2006.  Although thyroid cancer is not on the list of diseases that VA has associated with herbicide exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides).

During the May 2015 Board hearing, the Veteran testified that while serving in Vietnam, he supported the infantry by detecting mines, disarming them, and performing various explosive work.  His job as a demolition expert involved handling of and exposure to dangerous materials.  He further described an event in service where he was in close proximity to the use of a defoliant.  

In a July 2015 letter, B. Tome, M.D. indicated that  he reviewed documents of the Veteran's prior thyroid surgery, patient examination, and laboratory and chart review.  Dr. Tome opined that he believed that it was more likely that the Veteran's thyroid cancer was related and as a consequence to exposure to herbicides.  In this case, Dr. Tome appears to support the opinion based on the Veteran's accurate reported history of exposure to herbicides in service and a review of pertinent medical records.  Significantly, there is no evidence to the contrary of the July 2015 favorable  private medical opinion.  The Board finds that Dr. Tome's opinion included a rationale and explanation and there is no basis to challenge the credibility of that opinion.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for thyroid cancer is met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).




ORDER

Service connection for thyroid cancer is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


